Case: 16-10412   Date Filed: 02/02/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-10412
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:15-cr-00337-ODE-CMS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                            versus

LUIS PINEDA-DIAZ,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (February 2, 2017)



Before JULIE CARNES, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 16-10412       Date Filed: 02/02/2017       Page: 2 of 4


       Luis Pineda-Diaz appeals his 57-month sentence, imposed at the bottom of

the Guidelines range, after pleading guilty to one count of reentry of a deported

alien in violation of 8 U.S.C. § 1326(a) and (b)(2). On appeal, Pineda-Diaz argues

that his sentence was substantively unreasonable in light of the factors in 18 U.S.C.

§ 3553(a). After review, 1 we affirm.

                                      I. DISCUSSION

       Pineda-Diaz bears the burden of showing his sentence is unreasonable in

light of the record and the § 3553(a) factors. United States v. Tome, 611 F.3d

1371, 1378 (11th Cir. 2010). To that end, he contends that given his difficult

personal history, desire to escape gang violence in Honduras, and lone prior felony

conviction, the district court’s sentence was substantively unreasonable because it

is required to impose a sentence that is “sufficient but not greater than necessary”

to carry out the statutory goals. See 18 U.S.C. § 3553(a)(2).

       We examine whether the sentence was substantively reasonable bearing in

mind the totality of the circumstances. See Gall, 552 U.S. at 51. A court abuses its

discretion when it (1) fails to consider relevant factors that were due significant

weight, (2) gives an improper or irrelevant factor significant weight, or (3)




       1
         We review the reasonableness of a sentence under the deferential abuse-of-discretion
standard. Gall v. United States, 552 U.S. 38, 41 (2007); United States v. Irey, 612 F.3d 1160,
1188–89 (11th Cir. 2010) (en banc).
                                                2
               Case: 16-10412     Date Filed: 02/02/2017     Page: 3 of 4


commits a clear error of judgment by balancing the proper factors unreasonably.

Irey, 612 F.3d at 1189. The district court did not err in any of these respects.

      While Pineda-Diaz argues the district court failed to give appropriate weight

to his background and criminal history, the court heard and considered these issues

during sentencing. See United States v. Dorman, 488 F.3d 936, 944 (11th Cir.

2007) (holding a district court need not mention each § 3553(a) factor it has

considered, so long as the record reflects that it did, in fact, consider them).

Moreover, the court did not place undue emphasis on the need for deterrence;

rather, the record shows the court considered that concern as only one factor

among others in its sentencing determination. See United States v. Kuhlman, 711

F.3d 1321, 1327 (11th Cir. 2013) (“[S]ignificant reliance on one factor does not

necessarily render a sentence unreasonable.”); see also United States v. Clay, 483

F.3d 739, 743 (11th Cir. 2007) (“The weight given to any specific § 3553(a) factor

is committed to the sound discretion of the district court . . . .”) (quotation

omitted). Additionally, though we do not presume, we expect a sentence imposed

within the Guidelines range will be reasonable. United States v. Hunt, 526 F.3d

739, 746 (11th Cir. 2008). In sum, this record does not leave a “definite and firm

conviction that the district court committed a clear error of judgment” in weighing

the § 3553(a) factors. Irey, 612 F.3d at 1190.




                                            3
              Case: 16-10412     Date Filed: 02/02/2017    Page: 4 of 4


      Finally, to the extent Pineda-Diaz invokes the “parsimony principle” in

contending his sentence should be “not greater than necessary” to achieve the

statutory goals, his argument fails. We have explicitly rejected such an approach,

finding it neglects to accord equal weight to the countervailing statutory command,

that the sentence be “sufficient . . . to comply with the purposes” of § 3553(a)(2).

Irey, 612 F.3d at 1196–97.

                                 II. CONCLUSION

      In light of the foregoing, we affirm Pineda-Diaz’s sentence.

      AFFIRMED.




                                          4